Citation Nr: 0734680	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-17 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
expenses provided at Goodall Hospital on March 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran reportedly served on active duty from April 1979 
to November 1980.

By letter dated in May 2006, the VA Medical Center in Togus, 
Maine, advised Goodall Hospital that payment could not be 
made for services rendered to the veteran.  A copy of this 
letter was sent to the veteran.  Later that month, the 
veteran was sent a letter explaining the basis for the 
denial.  She filed a timely appeal to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  The veteran is service-connected for a psychiatric 
disability.

2.  The veteran received treatment at Goodall Hospital on 
March 24, 2006, for a nonservice-connected disability.

3.  The treatment was for a non-emergent condition.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.

In this case, in a June 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include pertinent 
private medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, 
including at a hearing before the undersigned, and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that there is no indication, nor 
does the veteran contend, that she obtained VA authorization 
prior to receiving the medical services for which she is now 
seeking payment or reimbursement.  38 U.S.C.A. § 1703 (West 
2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2007).  Thus, the 
issue on appeal must be decided in light of the requirements 
for reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 38 
C.F.R. 
§ 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service- connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The veteran is seeking reimbursement for the cost of the 
medical treatment she received at Goodall Hospital on March 
24, 2006.  The record discloses that the veteran has been 
granted service connection for PTSD, for which a 100 percent 
evaluation has been assigned.  

The veteran argues that she contacted the nearest VA clinic 
but that she had to leave a message on an answering machine.  
She claims that about one year earlier, she had similar 
symptoms and the VA paid for her expenses at a private 
emergency room.  She also asserts that she was never told 
that she had to contact the VA before going to an emergency 
room.  

It is not disputed that the veteran sought treatment at 
Goodall Hospital on March 24, 2006.  The Board points out 
that an emergency nursing record reveals that when she was 
seen that day, her condition was deemed to be non-urgent.  
Additional records show that her symptoms had started about 
two days earlier and that she was not in respiratory 
distress.  The diagnosis was viral bronchitis.

In May 2006, a VA physician noted that while it might have 
been difficult for the veteran to have gone to a VA facility, 
her condition was non-emergent.  While the veteran disputes 
the VA physician's finding concerning the question of whether 
her life or health was in danger on the March 24, 2006, the 
day she sought treatment at a private hospital, there is no 
evidence that the veteran possesses a recognized degree of 
medical knowledge to contradict the judgment of a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran, therefore, does not meet the criterion set forth 
above that the treatment be rendered for a medical emergency.  

Even if it is true that the veteran was reimbursed the 
previous year for what she alleged to be a similar condition, 
each claim must be evaluated under the circumstance involved 
in each situation.  Inasmuch as the only evidence supporting 
the veteran's claim consists of her own conclusion that a 
medical emergency was present, the Board finds that the 
medical evidence and the opinion of the VA physician are of 
greater probative value.  While the Board notes that she 
reported that she thought she broke a rib coughing when 
presenting to the emergency room, her general appearance 
revealed no acute distress.  

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In short, entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred on March 24, 
2006, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is not 
warranted.




ORDER

Reimbursement or payment by the VA of the cost of treatment 
at Goodall Hospital on March 24, 2006, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


